 


110 HR 3274 IH: United States-China Energy Cooperation Act
U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3274 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2007 
Mr. Israel (for himself, Mr. Larsen of Washington, Mr. Kirk, Mrs. Davis of California, and Mr. Boustany) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To authorize the Secretary of Energy to make grants to encourage cooperation between the United States and China on joint research, development, or commercialization of carbon capture and sequestration technology, improved energy efficiency, or renewable energy sources. 
 
 
1.Short titleThis Act may be cited as the United States-China Energy Cooperation Act. 
2.FindingsCongress finds the following: 
(1)The December 2004 National Intelligence Council report entitled Mapping the Global Future in 2020 states that the single most important factor affecting the demand for energy will be global economic growth, especially that of China and India.  
(2)The United States and China are both rich in coal and look to it for a majority of their electricity needs.  
(3)China is building its power generation base for the first time and the United States is preparing to replace a generation of aging electric power facilities.  
(4)Carbon capture and sequestration is a viable technology that still needs significant amounts of research and development before it can be widely commercialized.  
(5)A recent study by MIT (2007) on The Future of Coal outlines the need for several integrated projects to demonstrate the feasibility of carbon capture and sequestration in a variety of countries and geological settings.  
(6)The United States and China are already working together on the FutureGen project in the United States. FutureGen is an initiative to build the world’s first integrated sequestration and hydrogen production research power plant. The project is intended to create the world’s first zero-emissions fossil fuel plant.  
(7)Joint American-Chinese research and development on carbon capture technology would improve the energy security of both nations.  
(8)Further, both the United States and China are actively seeking to promote industrial efficiency and conservation. United States industry consumes more than one third of all energy used in the United States. The United States Department of Energy’s Industrial Technologies program aims to invest in research and development to reduce industrial energy use while stimulating productivity and growth. 
(9)The industrial sector represents 68 percent of all primary energy consumption in China. In 2006, China’s National Development and Reform Commission launched a major program to improve energy efficiency in China’s 1,000 largest enterprises, which together consume one third of China’s primary energy. Additionally, the Chinese Government plans to retire many inefficient power plants and close many inefficient industrial plants. 
(10)There is a need to build capacity among scholars in both China and the United States in the area of analytic energy and climate change policy.  
3.Grant program 
(a)ApplicationIn order to receive a grant under this Act, an eligible entity shall submit an application to the Secretary containing such information and assurances as the Secretary may require.  
(b)SelectionThe Secretary shall review any application submitted by any eligible entity and select eligible entities meeting criteria established by the Secretary to receive a grant under this section. The amount of each grant awarded for a fiscal year under this section shall be determined by the Secretary.  
(c)Recoupment 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish procedures and criteria for recoupment in connection with any eligible project carried out by an eligible entity that receives a grant under this section, which has led to the development of a product or process which is marketed or used. 
(2)Amount required 
(A)Except as provided in subparagraph (B), such recoupment shall be required as a condition for award and be proportional to the Federal share of the costs of such project, and shall be derived from the proceeds of royalties or licensing fees received in connection with such product or process. 
(B)In the case where a product or process is used by the recipient of a grant under this section for the production and sale of its own products or processes, the recoupment shall consist of a payment equivalent to the payment which would be made under subparagraph (A). 
(3)WaiverThe Secretary may at any time waive or defer all or some of the recoupment requirements of this subsection as necessary, depending on— 
(A)the commercial competitiveness of the entity or entities developing or using the product or process; 
(B)the profitability of the project; and 
(C)the commercial viability of the product or process utilized. 
(4)ExceptionThe requirement under this subsection shall not apply to purely academic endeavors that have no commercial value. 
(d)Use of existing programsThe Secretary shall carry out this section through existing programs at the Department of Energy. 
(e)ReportNot later than 180 days after receiving a grant under this section, each recipient shall submit a report to the Secretary— 
(1)documenting how the recipient used the grant funds; and 
(2)evaluating the level of success of each project funded by the grant. 
4.DefinitionsIn this Act: 
(1)Eligible EntityThe term eligible entity means a joint venture comprised of both Chinese and United States private business entities, a joint venture comprised of both Chinese academic persons (who reside and work in China) and United States academic persons, or a joint venture comprised of both Chinese and United States Federal, State, or local government entities which— 
(A)carries out an eligible project; and 
(B)is selected by the Secretary using the criteria established by the Secretary. 
(2)Eligible ProjectThe term eligible project means a project to encourage cooperation between the United States and China on joint energy and climate change policy education programs and joint research, development, or commercialization of carbon capture and sequestration technology, improved energy efficiency, or renewable energy sources. 
(3)SecretaryThe term Secretary means the Secretary of Energy. 
5.Authorization of appropriations 
(a)In generalThe Secretary is authorized to expend not more than $20,000,000 to carry out this Act for each of fiscal years 2008 through 2018. 
(b)Relationship to other lawsAmounts authorized under this section may be made available notwithstanding any other provision of law that restricts assistance to foreign countries. 
 
